Citation Nr: 1402028	
Decision Date: 01/14/14    Archive Date: 01/31/14

DOCKET NO.  11-11 652	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

1.  Entitlement to an increased disability rating for the service-connected bilateral lower extremities varicose veins disability, currently evaluated at 10 percent disabling.    

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran and his daughter



ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The Veteran served on active duty from July 1953 to October 1964.
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA) in Winston-Salem, North Carolina which denied a compensable rating.  In September 2013, the Board remanded the increased rating claim for a new VA examination because it was unclear whether what degree, if any, the recurrent edema in the Veteran's lower extremities was attributable to the service-connected varicose veins disability as opposed to nonservice-connected disabilities.  In a November 2013 rating decision, the evaluation for the Veteran's bilateral lower extremities varicose veins disability was increased to 10 percent disabling as of November 2008, the date of the Veteran's claim.

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including a copy of the June 2013 videoconference Board hearing presided over by the undersigned Acting Veteran's Law Judge.  

In April 2012, the Veteran submitted a claim for a temporary (and otherwise unspecified) 100 percent disability rating based on hospitalization.  The Board does not have jurisdiction over this matter and refers it to the agency of original jurisdiction for clarification and appropriate action.  

In October 2013, the Veteran claimed entitlement to TDIU in conjunction with his claim for an increased rating on appeal.  See October 2013 VA examination; see also April 24, 2013 VA treatment record.  The Board has jurisdiction over this matter under Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected bilateral lower extremities varicose veins disability is manifested by recurrent pain, fatigue in the legs, occasional pigmentation, and persistent edema, incompletely relieved by elevation.


CONCLUSION OF LAW

A 40 percent combined rating for the service-connected bilateral lower extremities varicose veins disability is warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West Supp. 2013); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.25, 4.26, 4.104, Diagnostic Code 7120 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

In a claim for increase, VA is also required to notify the Veteran of the type of evidence needed to substantiate the claim, which is evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (interpreting 38 U.S.C.A. § 5103(a) as requiring generic claim-specific notice and rejecting veteran-specific notice as to effect on daily life and as to the Diagnostic Code under which the disability is rated).  VA must also notify the Veteran of the information regarding how an effective date and disability rating are determined.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter in December 2008, which discussed the evidence necessary to support the claim for an increased rating.  The Veteran was notified how VA would assist him in obtaining additional relevant evidence. This letter also provided the information concerning how disability ratings and effective dates are assigned.  Thus, VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, post-service treatment records, and lay statements have been associated with the record.  

Additionally, during the appeal period the Veteran was afforded VA examinations in May 2009, December 2009, and October 2013.  The examiners each conducted examinations and provided sufficient information regarding the Veteran's orthopedic and neurological manifestation, such that the Board can render an informed determination.  The Board finds that the examinations in conjunction with the other medical and lay evidence are adequate for rating purposes.  

Because there is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the claims file, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Rating Principles

In evaluating the severity of a certain disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58  (1994).  Separate ratings may be assigned for separate periods of time based on the facts found.  This practice is known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Analysis

The Veteran's service-connected varicose veins disability is currently evaluated at 10 percent disabling under 38 C.F.R. § 4.104, Diagnostic Code 7120 (varicose veins).  

Under Diagnostic Code 7120, varicose veins are rated as follows: 10 percent disabling for intermittent edema of extremity or aching and fatigue in leg after prolonged standing or walking, with symptoms relieved by elevation of extremity or compression hosiery; 20 percent disabling for persistent edema, incompletely relieved by elevation of extremity, with or without beginning stasis pigmentation or eczema; 40 percent disabling for persistent edema and stasis pigmentation or eczema, with or without intermittent ulceration; 60 percent disabling for persistent edema or subcutaneous induration, stasis pigmentation or eczema, and persistent ulceration; and 100 percent disabling for massive board-like edema with constant pain at rest.  38 C.F.R. § 4.104, Code 7120.  If more than one extremity is involved, each extremity is evaluated separately and combined (under § 4.25), using the bilateral factor (§ 4.26), if applicable.  Id.    

The Veteran contends that his bilateral lower extremities varicose veins disability has worsened.  See November 2008 claim.  In a January 2010 statement, the Veteran stated that he endures more pain and swelling as the day progresses, and he keeps his feet elevated several hours daily.  During the June 2013 Board hearing, the Veteran reported that he has pain while walking and after prolonged standing and that he experiences pain, aching, fatigue, and a burning in his leg after those exercises.  He stated that he has no relief for the swelling, and that there is continual swelling all the time with constant pain and burning.  The Veteran reported that various elevation helps sometimes and then sometimes that exacerbates the pain after he moves his leg or feet.    

A June 2013 lay statement by a friend of the Veteran's attested that when she can see that the Veteran's legs are very swollen and black in color, and that the Veteran can barely walk without stopping every few minutes.  Another June 2013 statement by a 15-year-long employee of the Veteran's stated that for the last several years she has witnessed his legs and feet swell so badly that he could hardly walk far enough to find a chair to sit down.  Another June 2013 statement by the Veteran's daughter stated that she has seen the Veteran's legs swollen for as long as she can remember, and that he is in constant pain.  She has had to help him physically in many ways over the years, and she has witnessed him struggle to put on his socks and shoes.  The Veteran's daughter also contends that she is with the Veteran almost on a daily basis and she sees that his legs are swollen and discolored and that he is unable to walk very far without resting.  See June 2013 Hearing transcript.              

A private treatment record in August 2009 showed that on examination there was swelling in both lower extremities.  There was tenderness and hyperpigmentation seen on the left lower extremity around the ankle.  The assessment was that the edema was likely from varicose veins.  The provider stated that as the Veteran has multiple vascular conditions, a compression hose might improve one condition and worsen another.  The provider suggested that the Veteran elevate his feet.  There were no ulcerations.  A treatment note from this private provider in March 2011 stated that the Veteran has had left extremity swelling for the past five years and that it was uncontrolled.

February 2009 private emergency room records show that the Veteran had increased left leg pain and swelling for three days.  The Veteran reported that the pain was worsened by activities and less at rest.  On examination, edema was noted.  

December 2011 private hospital records showed no edema during his three day stay.        

Multiple VA treatment records in 2012 and 2013 show that the Veteran reported recurrent pain in both feet and legs for more than six months, with difficulty with prolonged standing and walking.  In a July 2013 VA treatment record, there was no edema.  An April 2013 record shows that the Veteran reported that his pain was increasing in his legs and that elevation helps his varicose veins "some," but he has some constant burning of the veins with some aching.  He reported that compression stockings make this pain worse, and looser stockings did not help.  On examination, there was left 1-2+ edema and right trace to 1+ edema, and the varicose veins were tender to palpation.  The Veteran was assessed with symptomatic varicose veins in the bilateral lower extremities with peripheral edema.  A May 2013 VA treatment record shows that the Veteran complained of constant burning foot pain.  In January 2013, the right lower extremity was puffy, and there was left 1+ edema on the distal leg and ankle.  The Veteran's bilateral lower extremity edema was assessed as likely due to varicose veins with venous insufficiency and chronic kidney disease.  In December 2012, the Veteran complained of pain in his legs, and bilateral lower extremities edema was observed and noted as due to varicose veins.  In November 2012, bilateral edema was noted and assessed as partly contributed by varicose veins.  In October 2012, there were 1+ edema of the right lower extremity and at least 2+ edema of the left lower extremity.  In August 2012, there was 2+ edema of the left extremity, and trace edema of the right, assessed as partly contributed by varicose veins.  In July 2012, there was 3+ left leg edema.  In April 2012, there was 2+ left leg edema and trace right leg edema.  An October 2011 VA treatment record shows that there was 3+ pedal edema in the left extremity only.  VA treatment records in May 2011 show that the Veteran complained of worsening left extremity edema.  An April 2011 VA treatment record identified edema in the lower extremities as multifactorial, secondary to chronic heart failure, venous insufficiency, amlodipine, deep vein thrombosis, and nephritic syndrome.  A March 2011 VA treatment record shows that the Veteran had 2-3+ and 3+ lower extremity edema.  A February 2011 VA treatment record shows that the Veteran complained of fatigue and worsening left extremity edema for two weeks.  On examination, there was 3+ pitting edema.  A later February 2011 VA treatment record noted 1+ edema.  A January 2011 VA treatment record shows that the Veteran complained of increased lower extremity edema and lethargy.  In the August 2010 VA treatment records, there was no edema noted.  

VA treatment records show that the Veteran was admitted to a VA hospital on April 27, 2011 in part for complaints of several weeks of worsening edema in the lower extremities.  On examination, there was bilateral edema of the legs extending above the knee level, where the left was greater than the right, and the Veteran was fit for compression stockings.  During his stay, the lower extremity edema was improved, and elevation of the feet and compression stockings were continued.  On May 4, 2011, bipedal edema was noted.  On examination on May 5, 2011, there was pedal edema to the lower shin.  On examination on May 6, 2011, there was pedal edema to the lower calf; edema 1+ and 2+ was noted; and bilateral edema was noted in the lower extremities.  On May 9, 2011, the date of release, there was 3+ edema of the left extremity, and 2-3+ lower extremity edema was also noted.    

On VA examination in May 2009, the examiner indicated that exercise capacity is limited by claudication in both lower extremities.  The examiner also noted that persistent edema is present.  The Veteran reported pain, and the examiner stated that the pain is from arterial insufficiency and not varicose veins.  The examiner noted that symptoms are not relieved by elevation or compression hosiery.  There was 1-2+ edema of the right lower extremity.  On the left lower extremity, there was 3+ edema.  There were no ulcerations.  

On VA examination in December 2009, the examiner stated that primary symptoms are attributed to the Veteran's peripheral vascular disease.  The Veteran reported fatigability and a burning sensation to both lower extremities that exist with rest, standing, or walking.  The examiner noted that elevation is efficacious.  On examination, there was 3+ edema to the level of the tibial tuberosity on the left, and 2+ edema to the mid tibia on the right.  The examiner diagnosed the Veteran with varicose veins, asymptomatic based on the Veteran's complaints and no complaint of symptomatology at the location of varicosity on examination.  

On VA examination in October 2013, the Veteran was diagnosed with bilateral varicose veins of the lower extremities with secondary edema.  The examiner stated that he reviewed the virtual file and interviewed the Veteran.  He presumed that the edema results from the varicose veins.  The examiner noted that the Veteran has an unusual amount of chronic pain and that he has used number treatments.  The Veteran reported that the stockings caused too much discomfort.  On examination, there was bilateral persistent edema, and constant bilateral pain at rest.  There was 1-2+ edema on the left and trace to 1+ on the right.  Despite the findings of pain, the examiner characterized the edema as asymptomatic and without residual.

Because the Veteran has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  The Board notes that an April 2011 VA treatment record identifies the edema in the lower extremities as multifactorial, secondary to chronic heart failure, venous insufficiency, amlodipine, deep vein thrombosis, and nephritic syndrome.  However, there are also treatment records that show that the bilateral edema is in part due to varicose veins.  See November and August 2012 VA treatment records.  Other treatment records definitively attribute the edema to varicose veins.   See e.g., August 2009 private treatment record; October 2013 VA examination; December 2012 and January 2013 VA treatment records.   

The Board also notes that the October 2013 VA examiner stated that the Veteran's varicose veins cause the edema, based on his determination that the Veteran's other service-connected disabilities do not cause edema.  Though the examiner did not explicitly state that he considered the Veteran's nonservice-connected disabilities, to include peripheral vascular disease, the examiner did note that he reviewed the entirely of the virtual file.  Thus, the Board assumes that the examiner also considered the Veteran's nonservice-connected disabilities in arriving at the opinion that the edema is etiologically related to the Veteran's service-connected varicose veins disability.  

The evidence weighs in favor of a determination that the Veteran's bilateral edema is a result of his varicose veins, as most of the providers opined that the edema was at least in part due to varicose veins.  Thus, the Board finds that the Veteran's bilateral edema is attributed to the Veteran's service-connected bilateral lower extremities varicose veins disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  

Persistent edema that is incompletely relieved by elevation is required for a 20 percent evaluation, while intermittent edema that is relieved by elevation of extremity or compression hosiery is required for a 10 percent evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7120.  The Board notes that there are treatment records where no edema is noted.  See December 2011 private hospital records; July 2013 and August 2010 VA treatment records.  However, the record includes extensive treatment records, and the vast plurality of these records show objective evidence of bilateral edema.  Further, the May 2009 and October 2013 VA examiners opined that the Veteran has bilateral persistent edema, and the May 2009 examiner noted that symptoms are not relieved by elevation.  Also, VA hospital treatment records in April and May 2011 are significant because they show that though the Veteran's legs were elevated throughout his stay, there was still bilateral edema on both legs upon release.  

The Board has also considered all lay statements and acknowledges that the Veteran and other lay persons are competent to provide evidence as to their observations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Furthermore, the Board finds the Veteran and his daughter are credible.  The Veteran and his daughter, who is with him almost daily, have stated that the swelling in his legs is constant.  The Veteran also contends that elevation only sometimes helps and only helps "some," and that he is unable to wear compression hosiery.  These statements further support the finding that the Veteran's edema is persistent and incompletely relieved by elevation.      

The Board notes that it finds the December 2009 examination to be of little probative value.  First, the examiner stated that primary symptoms are attributed to the Veteran's peripheral vascular disease, but did not specify which symptoms are "primary."  Second, the examiner diagnosed the Veteran with asymptomatic varicose veins, though both bilateral edema and fatigability were found.  Because the December 2009 opinion is unclear which symptoms, if any, are attributed to the Veteran's varicose veins, the Board finds that this examination is of no probative value except to show that bilateral edema of the lower extremities was present on that day.  

Because the weight of the evidence shows that during the entire appeal period the Veteran's varicose veins disability has been manifested by bilateral persistent edema that is incompletely relieved by elevation, the Board finds that a 20 percent disability rating for each leg is warranted under Diagnostic Code 7120.  Because both legs are involved, the Board must evaluate each extremity separately and combine them under 38 C.F.R. § 4.25, using the bilateral factor under § 4.26.  See 38 C.F.R. § 4.104, Diagnostic Code 7120.  Under 38 C.F.R. § 4.25, Table I, 20 combined with 20 is 36.  10 percent of 36, or 3.6, is then added to 36, which is 39.6.  See 38 C.F.R. § 4.26.  39.6 is then rounded up to 40.  38 C.F.R. § 4.25.  Thus, a 40 percent disability rating for the Veteran's service-connected bilateral lower extremities varicose veins disability is warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7120, 4.25, 4.26.  

The Board has considered all criteria under Diagnostic Code 7120.  As noted above, these diagnostic criteria contemplate symptoms of massive edema, subcutaneous induration, persistent stasis pigmentation, eczema, or ulceration for a rating higher than 20 percent.  There is no objective evidence of massive edema, subcutaneous induration, persistent stasis pigmentation, eczema, and ulceration.  The Board notes that there is one medical record that shows hyperpigmentation; however, one objective record of hyperpigmentation does not warrant a finding of persistent stasis pigmentation.  For these reasons, a higher schedular rating than 20 percent for each leg is not warranted under Diagnostic Code 7120.  38 C.F.R. § 4.104.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  The Veteran's bilateral lower extremities varicose veins disability is currently rated under Diagnostic Code 7120.  This diagnostic code is deemed by the Board to be the most appropriate because it pertains specifically to the disability and the Veteran's symptoms.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 7120.

The criteria for a higher rating for the bilateral lower extremities varicose veins disability have not been met at any point during the appeal period.  Therefore, staged ratings for the Veteran's bilateral lower extremities varicose veins disability are not applicable.  

Extraschedular consideration

While the Board does not have authority to grant an extraschedular rating, the Board may decide whether the claim should be referred for consideration of an extraschedular rating.  38 C.F.R. § 3.321(b)(1).  To find for an extraschedular rating, the case must present such an exceptional or unusual disability picture, with related factors such as marked interference with employment or necessitated frequent periods of hospitalization, so as to render the regular schedular standards impractical.  Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

Here, the rating criteria fully describe the Veteran's disability levels and symptomatology pertaining to his service-connected bilateral lower extremities varicose veins disability.  The Veteran's bilateral lower extremities varicose veins disability is manifested by recurrent pain, fatigue in the legs, occasional pigmentation, and persistent edema, incompletely relieved by elevation.  The rating criteria contemplate these impairments, and therefore the assigned schedular rating is adequate.  Thus, referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).


ORDER

Entitlement to a combined disability rating of 40 percent for the service-connected bilateral lower extremities varicose veins disability is granted for the entire appeal period, subject to the law and regulations governing the payment of monetary benefits.  



REMAND

As there was an inferred claim for entitlement to a TDIU, the Veteran should be scheduled for a VA general medical examination regarding TDIU.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); October 2013 VA examination; see also April 24, 2013 VA treatment record. 

Accordingly, the case is REMANDED for the following action:


1. Provide the Veteran with 38 C.F.R. § 3.159(b) notice on his claim for TDIU.

2. After obtaining outstanding records, schedule the Veteran for a VA examination to determine the effect of the service-connected disabilities on the Veteran's ability to secure or follow a substantially gainful occupation, taking into consideration his educational and work experience.  The examiner must review the entire claims file, including all VBMS and any Virtual VA records.  The examiner is requested to opine whether the service-connected duodenal ulcer, hemorrhoids, varicose veins of the bilateral lower extremities; and bilateral recurrent tinnitus render the Veteran unable to secure and follow a substantially gainful occupation.  This opinion must be rendered without regard to age or any nonservice-connected disabilities.  All opinions must be supported by a complete rationale in a typewritten report.

3. After completing the development, as well as any other action deemed necessary, adjudicate the Veteran's claim of entitlement to TDIU.  If the benefit sought is denied, furnish the Veteran and his representative a supplemental statement of the case and provide an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


